     Case 1:20-cv-00405-RAH-SRW Document 26 Filed 05/07/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 NUTRIEN AG SOLUTIONS, INC.,                  )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )   CASE NO. 1:20-CV-405-RAH-SRW
                                              )
 SJW, L.L.C., et al.,                         )
                                              )
               Defendants.                    )

                            MEMORANDUM OPINION
                        AND FINAL ORDER AND JUDGMENT

       This matter is before the Court on the Motion for Summary Judgment (Doc. 19)

(Motion) filed by Plaintiff Nutrien Ag Solutions, Inc. f/k/a Crop Production Services, Inc.,

d/b/a Agrium Financial Services (Plaintiff or Nutrien), on December 28, 2020.

Consideration of the Motion has included a telephone hearing and a review of all pleadings

including the evidentiary materials submitted by Nutrien. The Defendants have not filed a

response or lodged any opposition to the Motion, although they have had multiple

opportunities to do so. After due consideration of the pleadings and the Defendants’ failure

to respond or oppose the Motion, the Court finds that Nutrien’s Motion (Doc. 19) is due to

be granted.

                                         FACTS

       This case arises from two unpaid credit accounts and Nutrien’s attempts to obtain

payment from the debtor, SJW LLC, and its two members, Steve and Jamie Wyrosdick.

Nutrien brings claims of Goods Sold and Delivered, Open Account, Account Stated, Unjust

                                             1
      Case 1:20-cv-00405-RAH-SRW Document 26 Filed 05/07/21 Page 2 of 9




Enrichment, and Breach of Contract. (Doc. 1.) Nutrien moves for summary judgment on

only the count for Breach of Contract. In addition to seeking the outstanding principal,

Nutrien also seeks interest and attorneys’ fees.

       Federal jurisdiction was properly predicated on 28 U.S.C. § 1332, inasmuch as the

Complaint sufficiently alleges complete diversity of citizenship between Nutrien and each

Defendant, and that the amount in controversy exceeds the $75,000 jurisdictional

threshold. Venue in this Court is established pursuant to 28 U.S.C. § 1391(b)(1) & (2)

because all Defendants reside in this judicial district and a substantial part of the events or

omissions giving rise to Nutrien’s claims against the Defendants occurred in this district.

   1. Credit Account Number 1

       On March 3, 2016, SJW LLC (SJW) executed a document, entitled the Customer

Profile, for purposes of opening a credit account with Nutrien so that SJW could, from time

to time, purchase agricultural goods and services for its farm operations. (Doc. 20-1, p. 4.)

The Customer Profile contained the terms and conditions under which Nutrien would

extend credit to SJW, including an 18% annual finance charge and entitlement to attorneys’

fees and expenses to enforce the parties’ agreement. (Doc. 20-1, pp. 9-10.) By signing the

Customer Profile, Steve and Jamie Wyrosdick also personally and unconditionally

guaranteed any debt incurred by SJW. (Id.)

       Over the years, Nutrien sold and delivered goods and services to SJW, and would

transmit invoices to SJW confirming these transactions. (Doc. 20-1, p. 5.) SJW, however,




                                              2
     Case 1:20-cv-00405-RAH-SRW Document 26 Filed 05/07/21 Page 3 of 9




failed to pay for all sums due. Nutrien unsuccessfully demanded payment via a letter dated

March 13, 2020. (Doc. 20-1, p. 17.)

       As of August 31, 2020, the sum of $580,686.31 was due and owing, excluding

attorneys’ fees and expenses. (Doc. 20-1, pp. 6, 17-27.) Interest is accruing at the rate of

$6,623.11 per month. (Doc. 20-1, p. 6.) The total sum owed, excluding attorneys’ fees and

expenses, totals $627,048.08 as of May 5, 2021. (Doc. 25.)

   2. Credit Account Number 2

       On April 5, 2018, SJW entered into a second credit agreement with Nutrien, the

terms of which included a similar annual finance charge of 18% and liability for attorneys’

fees and expenses. (Doc. 20-1, pp. 4, 12-15.) Unlike Credit Account Number 1, the

Wyrosdicks did not personally guarantee this account. (Doc. 20-1, p. 14; Doc. 22.) This

credit arrangement also was intended to be used for the purchase of goods and services by

SJW in its agricultural operations. (Doc. 20-1, pp. 4-5.)

       Over the years, Nutrien sold and delivered goods and services to SJW, and would

transmit invoices to SJW confirming these transactions. (Doc. 20-1, p. 5.) SJW, however,

failed to pay for all sums due. As with Credit Account Number 1, Nutrien unsuccessfully

demanded payment via a letter dated March 13, 2020. (Doc. 20-1, p. 17.)

       As of August 31, 2020, the sum of $78,355.96 was due and owing, excluding

attorneys’ fees and expenses. (Doc. 20-1, pp. 6, 28.) Interest is accruing at the rate of

$1,063.66 per month. (Doc. 20-1, p. 6.) The total sum owed, excluding attorneys’ fees and

expenses, totals $85,801.58 as of May 5, 2021. (Doc. 25.)

   3. Attorneys’ Fees and Expenses

                                             3
     Case 1:20-cv-00405-RAH-SRW Document 26 Filed 05/07/21 Page 4 of 9




       Because of the nonpayment on Credit Account Numbers 1 and 2, Nutrien retained

legal counsel. As of May 5, 2021, Nutrien expended $18,990.45 in legal fees and expenses

enforcing the credit agreements against SJW, including correspondence and this lawsuit,

at a rate of $275 per hour for shareholders and $190 per hour for associates. (Docs. 20-2,

25.) As clarified by Nutrien’s filing of May 5, 2021, Nutrien is not seeking attorneys’ fees

and expenses from the Wyrosdicks. (Doc. 25.)

                NUTRIEN’S MOTION FOR SUMMARY JUDGMENT

       In response to the Complaint, on July 13, 2020, the Defendants filed an answer,

through counsel, in which they denied liability on the debts. (Doc. 8.) The Court

subsequently granted defense counsel leave to withdraw from representation of the

Defendants on December 7, 2020. (Doc. 17.) On December 8, 2020, the Court issued a

briefing order that set forth the briefing deadlines that accompanied any dispositive motion

filing. (Doc. 18.)

       Nutrien filed its Motion for Summary Judgment on December 28, 2020. (Doc. 19.)

After the Defendants failed to respond in accordance with the briefing deadlines contained

in the Standard Briefing Order, on March 5, 2021, the Court issued an order requiring the

Defendants to respond on or by March 19, 2021. (Doc. 21.) The Defendants did not file

any response.

       On April 7, 2021, the Court issued an order setting this matter for a telephone

hearing on April 28, 2021. (Doc. 23.) Copies of the order were mailed to the Defendants.

       On April 28, 2021, the Court held a telephone hearing on the pending summary

judgment motion. In attendance was counsel for Nutrien. The Defendants did not attend

                                             4
      Case 1:20-cv-00405-RAH-SRW Document 26 Filed 05/07/21 Page 5 of 9




or participate.

                         SUMMARY JUDGMENT STANDARD

       Federal Rule of Civil Procedure 56(c) provides that summary judgment shall be

granted “if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material

facts and that the moving party is entitled to judgment as a matter of law.” The trial court’s

function is not “to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986).

       Once the movant satisfies its initial burden under Rule 56(c), the non-moving party

must make a sufficient showing “to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). Otherwise stated, the non-movement must

“demonstrate that there is indeed a material issue of fact that precludes summary

judgment.” See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The non-

moving party “may not rest on the mere allegations or denials of the [non-moving] party’s

pleading, but ... must set forth specific facts showing that there is a genuine issue for trial.”

Fed. R. Civ. P. 56(e). “A mere ‘scintilla’ of evidence supporting the [non-moving] party’s

position will not suffice; there must be enough of a showing that the jury could reasonably

find for that party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990).

                                        DISCUSSION

   1. Choice of Law

                                               5
      Case 1:20-cv-00405-RAH-SRW Document 26 Filed 05/07/21 Page 6 of 9




       “[A] federal court sitting in diversity will apply the choice of law rules for the state

in which it sits.” Manuel v. Convergys Corp., 430 F.3d 1132, 1139 (11th Cir. 2005) (citing

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). “Alabama follows the

principle of ‘lex loci contractus,’ which states that a contract is governed by the laws of the

state where it is made except where the parties have legally contracted with reference to

the laws of another jurisdiction.” Cherry, Bekaert & Holland v. Brown, 582 So. 2d 502,

506 (Ala. 1991).

       The contracts at issue in this action were all made in Alabama, the sales of goods

and services were made to SJW in Alabama, and from Nutrien’s Motion for Summary

Judgment, it appears that Nutrien argues that Alabama law should apply. (Doc. 20-1, pp.

9, 14.) Nothing in the two credit agreements suggests that any other state’s laws apply.

Accordingly, the Court will apply Alabama law.

   2. Breach of Contract
       To prevail on its breach of contract claim under Alabama law, Nutrien must

establish the following elements against the Defendants: 1) a valid contract binding the

parties; 2) the plaintiff’s performance under the contract; 3) the defendant’s

nonperformance; and 4) resulting damages. Dupree v. Peoplesouth Bank, 308 So. 3d 484,

490 (Ala. 2020) (citations omitted). The Court finds that Nutrien has clearly satisfied each

of these elements as to both credit agreements against SJW and as to the guaranty

agreement for Credit Account Number 1 against the Wyrosdicks.

       Nutrien’s undisputed evidence reflects that SJW and the Wyrosdicks are in default

due to their failure to make timely payments on Credit Account Number 1 and SJW as to

                                              6
     Case 1:20-cv-00405-RAH-SRW Document 26 Filed 05/07/21 Page 7 of 9




Credit Account Number 2, and therefore they have breached the credit agreements and

guarantees identified above. Therefore, the Defendants are found to be indebted to Nutrien

in the following amounts of principal and interest as of May 5, 2021:


   • Credit Account Number 1 – SJW LLC, Steve Wyrosdick, & Jamie Wyrosdick =
              $627,048.08

   • Credit Account Number 2 – SJW LLC = $85,801.58


There being no opposition to Nutrien’s Motion for Summary Judgment, the Court, after a

review of the pleadings and evidentiary materials filed by Nutrien, finds the Motion for

Summary Judgment is due to be granted as there is no genuine issue for trial.

   3. Attorneys’ Fees and Expenses

      In addition to the payment of unpaid principal and interest, Nutrien is also asking

for an award of the attorneys’ fees and expenses it has incurred in enforcing the credit

agreements against the Defendants. Nutrien seeks its actual enforcement costs, not a fee

based on the total amount owed by the Defendants. As it concerns Credit Account Number

1, the Defendants can each be liable for enforcement costs, but as to Credit Account

Number 2, only SJW can be liable for enforcement costs. Nevertheless, in its supplemental

filing of May 5, 2021, Nutrien clarified that it was only seeking enforcement costs against

SJW. (Doc. 25.)

      In support of its request, Nutrien has submitted an affidavit from its legal counsel in

which he details the number of hours expended and the hourly rates charged to Nutrien.

As of May 5, 2021, that amount currently stands at $18,990.45. That sum has been billed


                                             7
     Case 1:20-cv-00405-RAH-SRW Document 26 Filed 05/07/21 Page 8 of 9




to Nutrien and constitutes actual enforcement costs incurred in enforcing the credit

agreements. Measuring that sum against what has transpired in this litigation and against

the amount in total being sought from SJW (approximately 2.5%), the Court finds this sum,

in addition to being actually incurred, to be entirely reasonable. Willow Lake Residential

Ass’n, Inc. v. Juliano, 80 So. 3d 226, 241 (Ala. Civ. App. 2010) (“Alabama law reads into

every agreement allowing for the recovery of attorney’s fees a reasonableness limitation.”).

                                      CONCLUSION

       For the reasons stated above, it is

       ORDERED and ADJUDGED as follows:

       (1) To the extent Nutrien seeks summary judgment against Defendants, SJW LLC,

          Steve Wyrosdick and Jamie Wyrosdick on the claims in Count One of the

          Complaint, the Motion for Summary Judgment (Doc. 19) is GRANTED and

          these claims are dismissed with prejudice.

       (2) A judgment is hereby entered in favor of Nutrien Ag Solutions LLC, f/k/a Crop

          Production Services, Inc., d/b/a Agrium Financial Services on the claim for

          Breach of Contract for money damages in the following amounts:


              1. Against Defendant SJW LLC for money damages in the total
              amount of $731,840.11, that being the total sum owed attributable to
              Credit Account Number 1 and Credit Account Number 2.
              2. Against Defendant Steve Wyrosdick for money damages in the
              amount of $627,048.08, that being the sum attributable to Credit
              Account Number 1 only;
              3. Against Defendant Jamie Wyrosdick for money damages in the
              amount of $627,048.08, that being the sum attributable to Credit
              Account Number 1 only;

                                             8
     Case 1:20-cv-00405-RAH-SRW Document 26 Filed 05/07/21 Page 9 of 9




             4. Of these sums, SJW LLC, Steve Wyrosdick and Jamie Wyrosdick
             are separately and severally liable for the sum of $627,048.08, that
             being the sum attributable to the debt and enforcement costs
             associated with Credit Account Number 1.
             5. Court costs are taxed against the Defendants; and
   (3) The remaining claims against the Defendants are dismissed without prejudice.


   The Clerk of the Court is DIRECTED to enter this document on the civil docket as a

final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.


   DONE and ORDERED on this the 7th day of May, 2021.


                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE




                                            9
